                 Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 1 of 53


                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

       COLBEY WORKMAN                                       §
       Plaintiff,                                           §
                                                            §
       v.                                                   §
                                                            §      CIVIL ACTION NO: 5:19-cv-1481
                                                            §
       THE UNITED STATES OF AMERICA                         §
       Defendants.                                          §
                                                            §
                                                            §
                                                            §
                                                            §


                      PLAINTIFF COLBEY WORKMAN’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

            This case arises out of negligence and negligence per se by the United States of America

and its agencies causing the massacre at the Sutherland Springs First Baptist Church on November

5, 2017. Colbey Workman, Individually, (hereinafter referred to as "Plaintiff"), brings this Complaint

under the Federal Tort Claims Act, 28 U.S.C. § 2674 against the United States of America and

would respectfully show the following:

                                                 Contents

  I.        PARTIES…………………………………………………………………..…………….3

 II.        BACKGROUND…………………………………………………………………..….…3

               A. Congress passed key legislation to prevent shootings like the Sutherland Springs
                   shooting…….……………………………………………………………………5
               B. Congress, the Department of Defense and the Air Force voluntarily undertook a non-
                  delegable duty to report convictions for domestic violence, incarceration for a crime
                  punishable    by     more      than     one    year,    and     mental      institution
                  commitment…………………………..…………………………………………………..7
                  Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 2 of 53


                C. The Department of Defense and Air Force knew that it was not reliably
                   collecting and reporting fingerprints and final disposition information to the
                   FBI…………………………………………………………………..…..…..…10
              ..
III.        DEVIN KELLEY
            A. The Air Force knew Devin Kelley's violent history…………………………..……11
            B. The Air Force commits Devin Kelley to a mental health facility…………………..17
             C. The Air Force charges and convicts Devin Kelley of domestic violence, resulting in
                his incarceration for a crime punishable by more than one year……..………….....19
            D. Kelley commits a mass shooting at the Sutherland Springs First Baptist Church on
               November 5, 2017……………………………………………………………


       IV.      AIR FORCE’S COMMISSIONS AND OMISSIONS……………………..............24
            A. The Department of the Air Force missed multiple opportunities to provide Devin
               Kelley’s  fingerprint  cards    and   final   disposition   reports    to  the
               FBI…………………………………………….…………………….……………..24
            B. Systematic failures in operations, organization, hiring training, and supervision
               caused the Air Force’s failure to collect, maintain, and submit Devin Kelley’s
               fingerprint    cards     and      final    disposition      reports    to     the
               FBI………………………………………..……………….…………………….…27
            C. The United States is liable both directly and vicariously liable for these acts and
               omissions……………………………………………………. ……………….…...30


       V.      CAUSES OF ACTION
            A. Negligence……………………………..………………………………….……...…40
            B. Negligent Failure to Train & Supervision……………………………….…...……..42
            C. Negligent Undertaking…………………………………………………..………….43

       VI.      CAUSATION……………………………………………………………………….45

               A. Department of Defense and Department of the Air Force’s negligence caused
                  injuries to the Plaintiffs…………………………………………………………45
               B. Had the Air Force reported Kelley’s history, the FBI’s Instant Criminal
                  Background Check System would have blocked Devin Kelley’s firearm
                  purchase………………………………………………………………………....47




   VII.         DAMAGES…………………………………………………………………………47

                                                       2
              Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 3 of 53


  VIII.     JURISDICTION,VENUE,&SERVICE………………..……….……..…..……..49

      IX.   LIABILITY OF THE UNITED STATES………………………..………..….….49

      X.    JURISDICTIONAL ALLEGATION……………………………..……….…..…50



                                      I.     PARTIES

1.1     Defendant is the United States of America.

1.2     Plaintiff is a resident of Texas and Wilson County.

1.3     Plaintiff Colbey Workman is and was at all times relevant to the events alleged herein

married to Kris Workman. Kris Workman suffered life-changing permanent injuries in the

shooting at the First Baptist Church of Sutherland Springs on November 5, 2017. Kris

Workman’s injuries including permanent paraplegia, among other injuries. Colbey Workman

suffered permanent, tragic and severe loss of spousal consortium and loss of the household

services and ability to perform them of her husband Kris Workman as a result of her husband’s

injuries received in the shooting. She is therefore a proper party to bring suit under Texas law

for her derivative claim arising out of personal injuries suffered by Kris Workman as a result of

the negligence of the United States of America, the United States Air Force and the Department

of Defense that proximately caused her permanent injuries.

                                      II.   BACKGROUND

A. Congress passed key legislation to prevent shootings like the Sutherland Springs

shooting.

2.1     Through several pieces of legislation spanning almost thirty years, Congress acted to block

individuals who present a known risk of violence from purchasing firearms. To that end, Congress

mandated that certain individuals must be flagged in an instant criminal background check system

used by firearms sellers nationwide in the interest of public safety. The Air Force and Department of

                                                      3
              Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 4 of 53


Defense ignored three statutory mandates that required Devin Kelley's entry into the background

check system: his domestic violence conviction, his conviction for a crime punishable by

imprisonment for over a year, and his commitment to a mental institution. As a direct result of the

Air Force and Department of Defense's failure to flag Kelley in the FBI (Federal Bureau of

Investigations) database, his documented threats of gun violence, his active efforts to acquire guns

and body armor, and his acts of family violence while in the Air Force predictably resulted in a

shooting rampage following discharge from the Air Force.


       2.2     The Air Force provided no notice whatsoever to the civilian population of the danger

when it illegally allowed the mentally ill shooter to retain the capacity to purchase firearms upon

discharge from the Air Force. The failure to act by the Air Force to comply with the law in the use of

ordinary care, despite the accumulated knowledge by mental health professionals employed by

and/or under contract with the Air Force about the shooter’s dangerous mental condition made the

shooter’s later acts of mass murder simply a question of time, location and the identities and number

of his victims. The shooter predictably attempted to enter into domestic relationships subsequent to

his discharge. His mental illness was known to the Air Force long before his discharge in early 2014

combined with his propensity for threats of gun violence and known prior attempts to acquire the

means to perpetrate gun violence resulted in a predictable armed attack, targeting his ex-wife's

family, co n gregat i on m embers, and visitors at the Sutherland Springs First Baptist Church on

November 5, 2017.


2.3      Federal law makes it unlawful to sell a firearm to a person whom the seller knows or has

reasonable cause to believe is someone who (a) has been convicted of a misdemeanor crime of domestic

violence; (b) has been convicted of a crime punishable by imprisonment for longer than a year; or (c) has

been committed to any mental institution. 18 U.S.C§922(d)(l),(4),(9). These categories of individuals

are forbidden from possessing firearms. Id.§922(g).

2.4    Congress attempted to quell the dangers presented by mass shooters like Devin Kelley
                                                       4
                Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 5 of 53


before he was even born. Initially passed as the Gun Control Act of 1968, the law banned the sale of

firearms to those individuals with criminal histories and those individuals who have been committed

to mental institutions.

2.5 In 1993, Section 103 of the Brady Handgun Violence Prevention Act required the Attorney

General of the United States to establish an instant criminal background check system that a firearm

seller must use to determine whether the sale of the firearm violates 18 U.S.C. § 922. Under 18

U.S.C. § 922(t), a licensed dealer of firearms shall not sell or transfer to any person without first

contacting the national instant criminal background check system.

2.6    Congress passed the Brady Bill to prevent shootings just like the Sutherland Springs

shooting. When the Brady Bill was introduced in the House, one of the Bill's sponsors

explained that express purpose:

                          Mr. Speaker, I rise to strongly support today's introduction of the Brady
                          Bill. Five years ago, a man named Larry Dale walked into Mercer's
                          Discount Foods in Tulsa, OK, and opened fire on an unsuspecting crowd
                          of shoppers. Dale's rampage killed one person and severely wounded
                          another. Many Oklahomans were outraged to learn that Dale, a convicted
                          felon with a history of mental illness, had walked into a gun store the day
                          before his crime, filled out a single form, and walked out with his
                          instrument of death. The tragedy is that 5 years after Larry Dale proved
                          how flawed the system is, the Brady Bill is not the law of the land. 1
2.7    When the Brady Bill went to committee, the Chairman's opening statement in the House

Subcommittee hearings noted that the Brady Bill would effectively prevent barred individuals from

purchasing firearms: We are meeting today to consider a bill whose time has come- the Brady

Handgun Violence Prevention Act....

                          There is nothing complicated about this bill. ... It will save lives. The
                          Brady Bill will save lives that are being wasted in an epidemic of handgun
                          violence from Brooklyn to Florida and all across America. And that is not
                          theory that is fact.
                          After Brady passes, a convicted felon will no longer be able to
                          walk into a gun store, as thousands have done this year, and
                          walk out 10 minutes later with a murder weapon. State after
                          State has shown that waiting periods and background checks

       1
           Congressional Record, House, at H731 (Feb. 22, 1993).
                                                              5
              Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 6 of 53


                         work. 2
2.8    The committee issued the House Committee Report. Under the heading "Summary and

Purpose," the committee reported:

                         The purpose of H.R. 1025 is to prevent convicted felons and
                         other persons who are barred by law from purchasing guns from
                         licensed gun dealers, manufacturers or importers.

The House report underscored that background checks are necessary to prevent violent

offenders from gaining access to firearms:

                        The experiences of States which require background checks before
                        firearm sales also indicate that many repeat offender criminals buy
                        guns directly from firearms dealers. For example, in California, a
                        background check intercepted 2,500 felons attempting to buy guns
                        from dealers last year...Each year in Illinois some 3,000
                        prohibited persons seek to purchase firearms and are
                        denied. 3


2.9    In 1996, the Domestic Violence Offender Gun Ban, also referred to as the "Lautenberg

Amendment," made it unlawful to sell firearms to anyone convicted of a misdemeanor crime of

domestic violence. Congress enacted the Domestic Violence Offender Gun Ban to "close [a]

dangerous loophole" in the gun control laws: while felons had long been barred from possessing

guns, many perpetrators of domestic violence are convicted only of misdemeanors. 4

2.10   In abusive relationships, the severity of domestic violence often increases over time, and the

presence of a firearm increases the likelihood of homicide. 5 Congress recognized that "[f]irearms and

domestic strife are a potentially deadly combination." 6 As one Senator noted during the debate over §


       2
         Brady Handgun Violence Protection Act, hearing before the Subcommittee on Crime and Criminal Justice of
       the House Judiciary Committee (Sept. 30, 1993).
       3
         H. Rep. No. 103-344, Brady Handgun Violence Prevention Act (Nov. 10, 1993).
       4
         United States v. Castleman, 134 S. Ct. 1405, 1408–09 (2014) (citing United States v. Hayes, 555 U.S. 415,
       426 (2009)).
       5
         See id., at 14–15; Campbell et al., Assessing Risk Factors for Intimate Partner Homicide, DOJ, Nat. Institute
       of Justice J., No. 250, p. 16 (Nov. 2003) (“When a gun was in the house, an abused woman was 6 times more
       likely than other abused women to be killed”).
       6
         See Voisine v. United States, 136 S. Ct. 2272 (2016) (citing Hayes, 555 U.S. at 427).
                                                              6
              Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 7 of 53


922(g)(9), "[A]ll too often, the only difference between a battered woman and a dead woman is the

presence of a gun." 142 Cong. Rec. 22986 (1996) (statement of Sen. Wellstone).

  B. Congress, the Department of Defense, and the Department of Air Force voluntarily
 undertook a non-delegable duty to report convictions for domestic violence, incarceration
     for a crime punishable by more than one year, and mental institution commitment.


2.11   Federal law requires Government agencies to report ineligible firearm purchasers to a

national database. Specifically, 34 U.S.C. § 4090l(e)(l)(C) states that federal agencies that have

"any record of any person demonstrating" that the person should not be able to purchase a gun

"shall, not less frequently than quarterly, provide the pertinent information contained in such

record to" the Attorney General for the national instant criminal background check system.

Section 4090l (e) (l) (D) creates an obligation on agencies to correct and update these records.

2.12   Title 10, U.S.C. section 1562 requires that the Department of Defense establish a central database

of information on the incidents of domestic violence involving members of the armed forces. This

section also requires that all military departments, including the Department of the Air Force, report

domestic violence incidents.

2.13 It is Department of Defense policy that all Department agencies, including the Department of the

Air Force, comply with the (a) crime reporting requirements of the Uniform Federal Crime Reporting

Act of 1988; (b) reporting requirements for victim and witness assistance notifications of the Victim's

Rights and Restitution Act of 1990, and (c) reporting requirements of the Brady Handgun Violence

Prevention Act.

2.14   To implement these federal laws, the Department of Justice established the National Instant

Criminal Background Check System (NICS). Congress, through the Brady Act, established the

NICS Indices, which contains information provided by federal agencies of persons prohibited from

receiving firearms under federal law. The NICS responds instantly to background check inquiries by

querying the NICS Indices, the National Crime Information Center, and the Interstate Identification

Index. The Interstate Identification Index contains biometric criminal history based on fingerprint
                                                       7
              Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 8 of 53


submission.

2.15   The Department of Defense issued policies that required submission of fingerprint cards and

final disposition reports to the FBI for inclusion in the NICS database. The Department of Defense

and the U.S. Air Force promulgated these policies through Department of Defense Instruction

5505.11, “Fingerprint Card and Final Disposition Report Submission Requirements.” Instruction

5505.11 requires the collection of fingerprints and the submission of criminal history to the FBI.

Under this instruction, U.S. Air Force law enforcement agents are to collect and submit fingerprint

cards when they have probable cause to believe that a person committed a violation or a crime that

would make the person ineligible to obtain a firearm. In addition, final disposition reports must be

submitted to the FBI upon final disposition of the offense.

2.16. Department of Defense Manual 7730.47-M Volume 1, Enclosure 3, prescribes the

reporting data elements needed to comply with Federal criminal incident reporting pursuant to

federal law. Enclosure 3 states the Defense Incident-Based Reporting System:

                      Shall be used to centralize the collection of information that is
                      reportable by the DoD Components pursuant to The Brady
                      Handgun Violence Prevention Act of 1993, which requires the
                      Department of Defense to report these eight categories to the
                      FBI for purposes of prohibiting firearm purchases:

                      (1)Persons who have been convicted in any court of a crime
                      punishable by imprisonment for a term exceeding 1 year....

                      (4) Persons who have been adjudicated as mental defectives or who
                      have been committed to a mental institution…...

                      (7) Persons convicted in any court of a misdemeanor crime of
                      domestic violence.


2.17   The Department of the Air Force issued instruction 31-206 and 31-118. Air Force

policies required that Air Force Security Forces units obtain complete sets of fingerprints on

fingerprint cards. Air Force Instructions require the submission of these fingerprint cards and

final disposition reports to the FBI.      Department of Air Force Instruction 31-205 requires
                                                    8
                Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 9 of 53


fingerprinting of all post-trial inmates during the in-processing into a confinement facility. The

Instruction also required that Air Force train it staff in in-processing matters, including

collecting and submitting fingerprint cards and final disposition reports to the FBI.

2.19   The Department of the Air Force also has instructions, handbooks, and manuals that

provide policy, guidance, and procedures for collecting and reporting criminal history data to

the FBI, consistent with Department of Defense policies.

2.20   Air Force Office of Special Investigations Handbook 71-105 (“An Agent’s Guide to

Conducting and Documenting Investigations,” March 9, 2009) obliges Air Force agents or

employees to collect a subject’s fingerprints (or the electronic equivalent) after a subject

interview. The Handbook requires Detachment leadership to review the fingerprint cards and

final disposition reports for accuracy, verify the fingerprints were acceptable, and document

their review.

2.21   Air Force Office of Special Investigations Manual 71-118, Volume 4, (“General

Investigative Methods,” April 5, 2012) requires the collection of fingerprints from all subjects

of Special Investigations after the subject interview if investigating the subject for violation of

certain offenses, including crimes of domestic violence.          It refers Air Force agents to

Department of Defense Instruction 5505.11 for the criteria of collecting and submitting

fingerprints to the FBI.

2.22   Air Force Office of Special Investigations Manual 71-121 (“Processing and Reporting

Investigative Matters,” October 12, 2012) requires Air Force agents to submit a subject’s

fingerprints to the FBI if they have probable cause to believe the subject of their investigation

committed certain offenses, including offenses involving domestic violence. This manual also

requires agents to submit completed final disposition reports on military members to the FBI

within fifteen (15) days of sentencing. Duplicates of these reports must be maintained in the


                                                    9
             Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 10 of 53


Air Force investigative case files. This manual further requires Detachment leadership to

review—for sufficiency—investigative files monthly from the date of the allegation until the

case is closed.

   C. The Department of Defense and Air Force knew that it was not reliably collecting
          fingerprints and reporting final disposition information to the FBI.


2.18   The Department of Defense Inspector General conducted several investigations that found

failures in the submission of required fingerprints and final disposition reports to the FBI throughout

the Department.


2.19    In 1997, the Inspector General found a high level of non-compliance by Department of

Defense and its agencies. For example, the Air Force failed to submit fingerprint cards in 38%

of its criminal cases and failed to submit final disposition reports in half its criminal cases. The

Inspector General recommended that the military departments and defense agencies develop

policies and implement procedures to correct these failures and prevent such failures from

occurring in the future. The United States Air Force agreed with the recommendations.


2.20   In 2013, and Inspector General investigation revealed that defense departments failed to

collect or failed to report 20 percent of fingerprints in sexual assault cases. (Report No. DoDIG

Report No. 2013-091, “Evaluation of Military Criminal Investigative Organizations’ Sexual Assault

Investigations” July 9, 2013). Similarly, in 2014, an Inspector General report revealed that Defense

Departments failed to collect and submit fingerprints in child death investigations. In 2015 and

2017, the Inspector General found that Defense Departments failed to collect or submit fingerprints

in investigations of sexual assault.

2.21 In 2015, the Inspector General issued another report (Report No. DoD IG-2015-081,

“Evaluation of Defense Compliance with Criminal History Data Reporting Requirements”)

where it found that the military services failed to consistently submit fingerprint cards and 32%
                                                     10
            Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 11 of 53


of final disposition reports. The Inspector General recommended that the Air Force take prompt

action to submit missing fingerprint and final disposition reports to the FBI. The Inspector

General also recommended that the Air Force take prompt action to ensure submission of

fingerprint cards from future criminal investigations and future final dispositions reports. The

Department of Air Force agreed with these recommendations.

2.21    A 2017 review conducted by the Inspector General (Report No. DoDIG-2018-035,

“Evaluation of Fingerprint Card and Final Disposition Report Submissions by Miltary Service

Law Enforcement Organizations” Dec. 5, 2017) again determined that the military services

failed to submit fingerprint cards and final disposition reports as required.

                                III.   DEVIN KELLEY


             A.     The Air Force knew Devin Kelley's violent history.

3.1     Devin Kelley entered the Air force Delayed Enlistment Program on June 12, 2009.

While enlisting, Kelley lied to the Air Force about using and possessing marijuana. On January

5, 2010, he re-certified his lies about marijuana use and possession when he entered active

military service. On March 5, 2010, Kelley graduated from basic military training.

3.2     On April 14, 2010, the Air Force began training Kelley as a Network Intelligence

Analyst, but Kelley had academic issues. Kelley’s military training leaders recommended

Kelley for elimination from the course because he did not meet academic standards. The report

also indicated that Kelley has several minor disciplinary infractions.

3.3    On December 16, 2010, the Air Force re-assigned Kelley to a traffic management career

field. On January 11, the Air Force permanently changed Kelley’s station to Holloman Air

Force Base (“Holloman”). Kelley arrived there at Holloman in late 2011. Between June 19,

2011 and March 2012, he accumulated four Memorandums for Record, four Letters for

Counseling, and Five Letters of Reprimand. Kelley’s conduct included failure to obey direct

                                                    11
             Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 12 of 53


orders, creating a hostile work environment, making false statements, and insubordination of a

superior officer. This included a letter of reprimand for lying to his supervisor, and for failing

to report to his duty station after being ordered to do so. In other letters, Kelley was warned that

his conduct was a criminal act. In at least three of these letters, the Air Force told Kelley that he

had proven that he could not be depended upon. In at least two of these letters, the Air Force

noted that Kelley could not always be trusted and had demonstrated a disregard for the Air

Force’s core values. The Air Force warned Kelley that future misconduct would lead to more

severe punishment.

3.4   In February 2011, Kelley began dating Tessa K. Kelley (nee Loge). Tessa Kelley had a

child from a previous marriage. On April 12, 2011, Tessa Kelley and Devin Kelley married.

3.5 On June 2, 2011 Tessa Kelley took her child to William Beaumont Army Medical Center (a

facility owned and operated by an agency of the United States). A nursing note indicated

concern for child abuse or neglect. While questioning Tessa Kelley about her son’s injuries,

Tessa Kelley stated that Devin Kelley had kicked her.

3.5 On June 8, 2011, Devin and Tessa Kelley took the child to an ER complaining of vomiting

and falling. The physicians noted that the child had bruising on the child’s left cheek that

appeared to be fresh and “a little purple.” A CT scan revealed a fractured clavicle and a

subdural hemorrhage (bleeding on the brain). After the fact, Devin Kelley admitted to the

United States Air Force that he caused these injuries without excuse or justification. Devin

Kelley produced a video confessing to his wrongful conduct. Physicians notified the Children,

Youth and Families Department in New Mexico, who, in turn, notified the Air Force Office of

Special Investigations Detachment 225 at Holloman of the possible child abuse.

3.6 On June 9, 2011, Air Force Special Investigations opened an investigation for assault on a

child, listing Devin Kelley as the subject. They interviewed Kelley that day. Kelley denied


                                                     12
             Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 13 of 53


striking his stepson, and denied having any knowledge of Tessa Kelley striking her son. Kelley

stated that he and Tessa Kelley were the only ones with direct access to his stepson. Kelley

claimed he did not know how his stepson received the injury to his head. Kelley suggested that

his stepson received the injury from falling on the floor while crawling or playing in his crib.

At the end of the interview, the agents collected Kelley’s fingerprints and released him to his

unit representatives. Air Force agents collected Kelley’s fingerprints because they believed that

probably cause existed that Kelley committed the assault on his stepson. However, they did not

send Kelley’s fingerprint cards to the FBI as required by policy.

3.8 On June 28, 2011 Kelley’s stepson was placed in foster care because of unexplained injuries

and the suspicion of child abuse. Also, on that day Tessa Kelley reported that Kelley has physically

assaulted her by grabbing her around the throat, choking her and throwing her against a wall. This

report was provided to Air Force Reserve leadership and to the 49th Security Forces Squadron at

Holloman Air Force Base. The Air Force report of the incident stated that the investigation

“determined that no crime had been committed and there was no evidence of any injury to either

party”

3.9 On September 7, 2011, Devin Kelley voluntarily went to the Holloman Mental Health Clinic as

a walk-in patient and stated that he was unable to cope with the stress he was under at work. He

stated that the fact that Child Protective Services was removing his stepson from the house due to an

allegation of abuse caused his stress. Kelley also stated that his supervisor was constantly “yelling at

work.”     A staff psychologist wrote in Kelley’s mental health record that treatment would

concentrate on his “anxiety/attention/occupational; continue to develop relational and mood

management coping skills.”      The psychologist also wrote that Kelley would be seen weekly.

Between September 7, 2011 and February 22, 2012, Kelley was treated 17 times at the Holloman

Mental Health Clinic. During that time, Kelley was prescribed Atomoxetine, Ibuprofen, Albuterol,
                                                      13
             Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 14 of 53


Fluticasone, and Omeprazole.

3.10 In a report on Kelley’s October 11, 2011 visit, a psychologist wrote that Kelley had trouble

interacting with authority figures and that he perceived that they were criticizing him. On January

10, 2012, the psychologist examined Kelley again and reported that Kelley was “able to attend and

focus on pertinent material at home and at work.” The psychologist wrote that Kelley was also able

to control and direct his energy appropriately” and that there was no significant change in his

symptoms.”

3.11   On February 17, 2013, Tessa Kelley called the 49th Security Forces Squadron to report that

Kelley had abused her after fleeing to El Paso, Texas. Tessa Kelley told Air Force 49th Logistics

Readiness Squadron First Sergeant that Kelley’s actions caused her to fear for her life. In response,

the First Sergeant told her that the Squadron Commander would issue Kelley a no contact order.

Terra Kelley told the Squadron investigators that the reason she left Kelley was to get away from

him “and the abuse”, that Kelley had been physically abusing her since July 2011 and that Kelley

had choked her on multiple occasions. She stated that in one instance on December 24, 2011, Kelley

pushed her against a wall and choked her because she had told him that she did not what to visit his

family and stated, “you better pack your bags or I’ll choke you to the ceiling and pass you out.”

Tessa Kelley also said that on another occasion, she and Kelley argued over her wanting to go for a

walk at night. This argument resulted in Kelley choking her, kicking her in the stomach and then

dragging her by her hair into the bathroom. She said that Kelley told her “I’m going to water-board

you” and stuck her head directly under the showerhead. Tessa Kelley also told investigators that

Kelley emotionally and physically abused her throughout their marriage. Tessa Kelley provided

other examples of abuse, stating that Kelley would threaten to choke her if she did not do as he said,

and would slap her, kick her, pull her hair, drag her through their house, and control her. She stated


                                                     14
              Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 15 of 53


that Kelley told her if she “said anything to anyone he would bury her in the desert somewhere.”

Tessa Kelley stated that the reason she had not reported the abuse sooner was due to fear for bother

her life and the life of her son.

3.12    On February 12, 2012, Air Force investigators tried to interview Devin Kelley as a subject to

their investigation into crimes of domestic violence. Kelley requested legal counsel and did not

make a statement. The 49th Security Forces Squadron did not collect his fingerprints. Department of

Defense and Air Force policies require the collection and submission of fingerprint cards to the FBI.

3.13    On February 23, 2012, Kelley voluntarily entered in-patient care at the Peake Behavioral

Health Services (“Peak”), where he remained until March 8, 2012. Peak is a mental health

institution. During Kelley’s intake evaluation, staff diagnosed him as having “an adjustment

disorder with depressed mood.” The staff wrote, “the patient reported feeling suicidal with a plan to

shoot himself with a gun after his wife informed him that she was filing assault charges for the

altercation that occurred three weeks prior to admission.” Kelley told Peak personnel that he had

frequent mood swings. Kelley also reported that he had severe anxiety. Kelley told a clinical nurse

specialist that he was diagnosed with Attention Deficit Hyperactivity Disorder while he was in

fourth grade. He also told the staff that the Holloman Mental Health Clinic had counseled him to

help him cope with his Child Protective Services case, his marital problems and his alleged

emotional abuse from a female supervisor at work. During Kelley’s in-patient treatment, he was

prescribed Strattera for Attention Deficit Hyperactivity Disorder, Welbutirn for depression,

Clonazepam for anxiety and Ambien for insomnia.

3.15    On March 8, 2012, the Peak discharged Kelley and told him to follow up with Holloman

Mental Health Clinic. Between March 14, 2012 and April 26, 2012, Kelley was seen at the clinic

seven times. The clinic had access to Kelley’s records at Peak. The last visit to the clinic was April


                                                     15
              Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 16 of 53


26, 2012, during which Kelley told clinic personnel that he was experiencing more difficulty than

ever before becase the final hearing for the adoption of his stepson was one hearing away from

resolution.

3.16   In approximately mid-March 2012, while at their residence, Tessa Kelley watched as Kelley

put one bullet in a .38 Special revolver. Kelley then pointed the gun at his own head and pulled the

trigger three times. Kelley then pointed the gun at Tessa Kelley and threatened her. On

approximately April 23, 2012, Tessa Kelley and Kelley were driving to El Paso, Tessa Kelley asked

Kelley to slow down. Devin Kelley cursed at her and told her “don’t’ tell me how to drive.” He

police later pulled Kelley over and cited him for speeding. After receiving the ticket and continuing

to drive, Kelley blamed the ticket on Tessa Kelley and pulled the car over again. Kelley then pulled

out a gun and placed the muzzle of the weapon against her temple, stating, “Do you want to die?”

Tessa Kelley pushed the gun away and began to cry. Kelley then told her that he slapped her son on

June 8, 2011, the day her son was taken to the hospital. Kelley additionally stated that he had struck

his stepson on multiple occasions, the first time being in March 2011, in New Braunfels. The Air

Force became aware of these facts through Tessa Kelley in an interview the Office of Special

Investigations conducted on May 3, 2012.

3.17   On April 27, 2012, Tessa Kelley convinced Devin Kelley to make a full video confession. In

the video, he admitted to hitting her son multiple times in frustration. Kelley stated that his

frustration would lead him to push, strike, and slap his stepson. Kelley also acknowledged that he

caused bruising on his stepson’s face on June 8, 2011. Kelley further admitted that he caused his

stepson’s skull injury. He stated that he had pushed his stepson down multiple times and shook him

on at least two occasions. After completing the video, he gave it to Tessa Kelley. On April 29, 2012,

Tessa Kelley provided the recording of Kelley’s confession to his First Sergeant. The First Sergeant


                                                     16
             Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 17 of 53


provided the recording to Air Force Office of Special Investigations.

       B.     The Air Force commits Devin Kelley to a mental health facility.

3.18   On April 29, 2012, Kelley’s chain-of-command arranged to have him admitted back into

the Peak Behavioral Health Services. On April 30, 2012, Kelley entered Peak a second time.

Kelley stated that he was going to shoot himself and Peak staff put a high-risk notification alert

on his chart due to his homicidal and suicidal indicator.

3.19   On May 3, 2012, Air Force agents re-interviewed Tessa Kelley. She stated that she thought

Kelley might have hurt her son, but she had not seen him do anything to hurt her son. She stated that

she began suspecting him of injuring her son when Kelley started physically, verbally and mentally

abusing her. Tessa Kelley stated that Kelley had struck, kicked, choked and puller her hair out on

multiple occasions. She stated that Kelley threatened to kill her if she ever reported the abuse to

police or any other party. Additionally, Kelley had stated to her, “if the cops show up at my door, I

will shoot them.” She also said he had told her, “my work is so lucky I do not have a shotgun

because I would go in there and shoot everyone.: Tessa Kelley said that on one occasion while

driving, Kelley struck her in the stomach in front of two friends, threatening to beat her if she

continued speaking. Ina separate interview of other witnesses, Air Force investigators discovered

that other individuals had witnessed Kelley verbally abuse Tessa Kelley on multiple occasions. In

an interview of Tessa Kelley’s childhood friend, he stated that Tessa Kelley told him about “all the

times” Kelley had abused her. Tessa Kelley included the details of how Kelley would “hit her in the

stomach and pull her hair out” and how he attempted to “water-board” her. Tessa Kelley told her

childhood friend that water-boarding consisted of Kelley pushing her head under the shower faucet

and turning on the water.

3.20   On June 6, 2012, a Peak staff member discovered Kelley’s interest in guns. His medical

records note that Kelley’s insight and judgment are so impaired that Kelley does not understand
                                                     17
             Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 18 of 53


“how that does not look good on him.”

3.21   While receiving inpatient care at Peak, Mr. Kelley made several threats that if he were

picked up by Security Forces, he would go for their guns. While at Peak, Devin Kelley was trying to

carry out threats he made against his chain-of-command. He made plans to purchase another firearm

because his other weapons had been confiscated by the Air Force, its agents or contractors.

3.22   On June 7, 2012, Kelley left Peak facility without permission from the staff and without

notifying anyone. On June 8, 2012, Peak director located Kelley at a Greyhound bus station in El

Paso. A Greyhound security officer and an El Paso police officer handcuffed him, and police

pofficers from Sunland Police Department transported him back to Peak. Kellet did not voluntarily

return to Peak but was involuntarily re-commited to Peak. On the same day, Kelley’s commander

prepared a pretrial confinement package. That package included a memorandum stating that

Kelley’s commander was convinces that Kelley was dangerous and likely to hard someone if

released. Kelley’s commander also cited Kelley’s internet search for body armor and firearms as

further justification for the pretrial confinement. The commander concluded that Kelley was a flight

risk and ordered him into pretrial confinement.

3.23   So, the 49th Security Forces Squadron detained Kelley at Peak and transported him to the

49th Security Forces Squadron Confinement Facility. Because Kelley was ordered into pretrial

confinement, Air Force policy required the confinement facility personnel to fingerprint Kelley

during the in-processing into the confinement facility and to submit those records to the FBI after

sentencing. Air Force agents or employees did not take Kelley’s fingerprints at this time. If

fingerprints were taken, Air Force agents or employees did not retain those fingerprints as required

by policy. Further, if any fingerprints were taken, Air Force agents or employees did not submit

fingerprints to the FBI after his sentencing, as required.

C. The Air Force charges and convicts Devin Kelley of domestic violence, resulting in his
                                             18
             Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 19 of 53


                 incarceration for a crime punishable by more than one year.

3.24    On June 8, 2012, Air Force investigators interviewed Kelley about Tessa Kelley’s

assault allegations and his absent without leave status when he left Peak. Kelley told them that

“something tragic had happened and he wanted to kill himself.” Kelley also told the agents that

he “escaped” from Peak because he was planning to go to New Braunfels, to plan his suicide.

Kelley told agents that he made a confession video on his own free will. Because Air Force

Detachment 225 Special Agents were in possession of Kelley’s confession, conducted a subject

interview, and Kelley was ordered into pretrial confinement on June 8, 2012, stating that he had

reasonable grounds to believe Kelley assaulted Tessa and her son. In a memorandum dated

June 12, 2012, the Pretrial Confinement Review Officer found that adequate probable cause

existed to believe Kelley had assaulted Tessa and her son. Yet, Air Force failed to collect or

submit Kelley’s fingerprints.

3.25    A Pretrial Confinement Memorandum, dated June 8, 2012, concluded that Kelley had

violated the Uniform Code of Military Justice: Article 86, date of Offense, June 7, 2012,

Description of Offense, Absence without leave; Article 128, Date of Offense, April 23, 2012,

Description of Offense, Communication of a threat and Article 134, Date of Offense, April 23,

2012, Date of Offense, Assault.

3.26    On July 10, 2012, the Air Force determined that Devin Kelley should be confined while awaiting

trial because "it is foreseeable that [Mr. Kelley] will not appear for trial and/or will engage in serious

criminal misconduct." As a basis for this conclusion, the Air Force noted:

                The Evidence shows a serious escalation of behavior involving
                firearms and threats after the physical abuse of a child. Particularly
                alarming is his decision to try to obtain another firearm while
                undergoing inpatient mental health care, conducting research on body
                armor, and then escaping from the facility late at night without
                authorization....
                Lesser forms of restraint are inadequate to mitigate the flight risk he
                poses nor would they prevent him from carrying out the threats that he
                has made against others, especially given the forethought and planning
                                                        19
             Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 20 of 53


               that he showed by attempting to purchase another firearm and his
               escape from the mental health facility.

       In addition, Commander Nathan McLeod Hughes found in that same order:

               “I am convinced that he is dangerous and likely to harm someone if
               released. I further believe he is a flight risk. He fled to San Antonio,
               TX after turning over his confession to harming his stepchild, thus
               demonstrating that he is not likely to be present at any further hearings
               regarding his case. Furthermore, when he was informed that he might
               be released from the mental health facility and placed into pretrial
               confinement, or other restrictions, he escaped from the mental health
               facility by jumping a fence late at night after making arrangements to
               purchase a handgun.

       He also concluded:

                      “…….that his behavior in fleeing from authority and trying to
               purchase weapons leads me to conclude that he will not obey an order
               to be restricted to base and that such an order would be insufficient to
               prevent him from continuing to commit serious misconduct, such as
               harming someone in his squadron or his wife who lives on base.”


3.27   On July 26, 2012, the Air Force charged Kelley with suspected violations of Article 128,

against Tessa Kelley and her son. This is a charge of a crime of domestic violence. On August

2, 2012, an article 32 hearing was conducted. An article 32 hearing is a preliminary hearing that

determines whether there is probable cause to believe an offense has been committed and the

accused committed the offense; determines if the convening authority has court-martial

jurisdiction; considers the form of charges; and recommends the disposition of the case. The

hearing presented evidence that Kelley had abused Tessa Kelley from June 2011 through April

2012. The medical evidence presented during the hearing indicated her son suffered severe

injuries inflicted by Kelley.

3.29   On August 27, 2012, charges were referred to court-martial. Kelley remained in

confinement until the court-martial hearing on November 6, 2012.

3.30   On November 3, 2012, trial counsel offered, and the Staff Judge Advocate presented,


                                                    20
            Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 21 of 53


Kelley and his defense counsel with an Offer for Pretrial Agreement. The agreement specified

that, in return Kelley’s plea of guilty to the charges of assault against his wife and stepson, the

firearm charges would be dismissed, and his confinement would not exceed 3 years. On

November 4, 2012, Kelley and his defense counsel agreed to the terms of this agreement.

3.31   On November 6, 2012, in accordance with the pretrial agreement, Kelley pleaded guilty

in the General Court-Martial proceedings to assault on his wife and stepson. On November 7,

2012, the Court-Martial panel sentenced Kelley to a reduction in rank to Airman Basic,

confinement for 12 months and a bad conduct discharge. The plea of guilty to assault on his

wife and stepson was a crime of domestic violence and a crime punishable by imprisonment for

a term exceeding one year. In fact, Kelley’s maximum sentence for the assaults on his wife and

stepson included potential confinement for 5 years and 6 months.

3.32   The Air Force General Court Martial Order No. 10 specifically noted at the top of the

order that this was a “Crime of Domestic Violence. 18 U.S.C § 922.(g)(9).” The citation to

section 922(g)(9) references the federal law that prevents individuals convicted of even a

misdemeanor crime of domestic violence from possessing a firearm.

3.33   On November 7, 2012, after his conviction, Kelley returned to the Confinement Facility

at Holloman. Because his conviction changed his status from pretrial confinement detainee to

post trial inmate, Air Force Corrections System policy required the confinement facility

personnel to collect and submit Kelley’s fingerprints during his in-processing into the

confinement facility. Air Force employees did not collect, maintain, or submit Kelley’s

fingerprints to the FBI. Air Force agents or employees did not submit a final disposition report

of Kelley’s criminal history to the FBI. Air Force policy requires agents to submit the final

disposition report within fifteen days (15) of Kelley’s sentencing.

3.34   On December 14, 2012, the Air Force Office of Special Investigations received a Report


                                                   21
            Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 22 of 53


and Result of Trial of Devin Kelley. Per policy, the Air Force should have reported the final

disposition of Devin Kelley’s convictions to the FBI. But it did not. Instead, the Air Force

Special Agent in Charge certified that Kelley’s fingerprints were submitted to the FBI. This

permitted the agent to close the investigation file when, in fact, the Air Force never collected,

maintained, or submitted Devin Kelley’s fingerprints or final disposition reports to the FBI.

3.35   On December 18, 2012, Kelley was transferred to and incarcerated at the Naval

Consolidated Brig, Miramar, California, until his release on March 31, 2013. During his intake

evaluation, Naval Consolidated Brig personnel placed Kelley in separate sleeping quarters from

the general population while conducting medical and psychological assessments of him.

Because of the evaluation, Kelley was classified as a “suicide risk in gown” as well as an

“Assault risk – escape risk.”

3.36   On March 31, 2013, Kelley was released from the Naval Consolidated Brig, upon

completion of his sentence. Between March 31, 2013, and April 2, 2013, Kelley completed Air

Force out-processing paperwork and was ordered “not to enter or reenter or be found within the

limits of the United States military installation of Holloman Air Force Base, New Mexico, for

an indefinite period.”

3.37   On December 3, 2013, the Air Force Court of Criminal Appeals affirmed the findings

and sentencing in Kelley’s court-martial. On May 9, 2014, after the automatic appeals courts

upheld Kelley’s conviction and sentence, he was officially separated from the Air Force with a

Bad Conduct Discharge. 3.38         On September 30, 2016, Kelley’s former 49th Logistics

Readiness Squadron supervisor received a threatening message from Kelley on Facebook. The

message stated, “Hey you stupid b****. You should have been put in the ground a long time

ago. Better hope I don’t ever see you. You can’t face facts, you fat piece of s***.” Kelley’s

former supervisor said that she had not attempted to contact Kelley before receiving the


                                                   22
            Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 23 of 53


message, and that it was unexpected. She stated that she saved Kelley’s Facebook message as a

screenshot and forwarded it to her former Air Force supervisor. Kelley’s former supervisor also

stated that she had considered reporting this incident to law enforcement and obtaining a

restraining order against Kelley but decided against it because she felt that he would find out

where she lived.

D. Kelley commits a mass shooting at the Sutherland Springs First Baptist Church on

November 5, 2017.

3.39   On December 22, 2014, Kelley purchased a Glock Model 19, a 9- millimeter, semi-

automatic handgun, from Specialty Sports and Supply, in Colorado Springs, Colorado. He

completed the ATF Forms 4473 and the store completed the required NICS check on the same

day. The response provided was that the sale could proceed.

3.40   On June 26, 2015, Kelley purchased a Ruger GP100, a .357 Magnum, revolver handgun,

again from Specialty Sports and Supply in Colorado Springs. He completed the ATF Form

4473 and the store completed the required NICS check on the same day. The response provided

was that the sale could proceed.

3.41   On April 7, 2016, Kelley purchased a Ruger AR-556, a 5.56-millimeter, semi-automatic

rifle, from Academy Sports and Outdoors (Store No. 41), in San Antonio, Texas. He completed

the ATF Form 4473, and the store completed the required NICS check on the same day. The

response provided was that Academy could proceed with the sale.

3.42 On October 18, 2017, Kelley purchased a Ruger SR22, a .22 caliber, semiautomatic

handgun, from Academy Sports and Outdoors (Store No. 46), in Selma, Texas. He completed

the ATF Form 4473 and the store completed the required NICS check on the same day. The

response provided was that Academy could proceed with the sale.

3.43   On four ATF Forms 4473 that Kelley filled out to purchase the firearms after his


                                                 23
             Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 24 of 53


conviction, he certified that he had never been convicted of any crime for which the judge could

sentence him for more than 1 year in confinement. One of the questions on ATF Form 4473

asks, “Have you ever been convicted in any court of a felony, or any other crime, for which the

judge could have imprisoned you for more than one year, even if you received a shorter

sentence including probation.” Kelley should have answered “yes” to this question.

3.44    On November 5, 2017, Kelley entered the First Baptist Church of Sutherland Springs,

Sutherland Springs, Texas, and opened fire with three of the four firearms he had purchased. He

killed 26 people and wounded 22 others. After being shot by armed citizens who responded to

the shooting, Kelley fled from the church in his automobile. Kelley later died from a self-

inflicted gunshot wound.

                       IV AIR FORCE COMISSIONS AND OMISSIONS


A. The Department of Air Force missed multiple opportunities to provide Devin Kelley’s
fingerprint cards and final disposition reports to the FBI

4.1     On June 9, 2011, the Air Force first missed its opportunity to submit Kelley’s fingerprint

cards to the FBI, when the Office of Special Investigations opened an investigation into the assault

of Kelley’s stepson.


4.2    Also on June 9, 2011, an Air Force Special Agent wrote an affidavit to the military

magistrate to obtain authority to search Kelley’s on-base residence for evidence related to Kelley’s

alleged assault of his stepson. In the affidavit, the Special Agent wrote that he believed probable

cause existed to search for evidence of child abuse. On June 17, 2011, a second Special Agent wrote

a separate affidavit to a military magistrate requesting authority to seize certain property from

Kelley. In that affidavit, the agent represented that he or she believed that probable cause existed to

seize the property to determine the source of the victim’s injuries. Even though Air Force agents

believed that probable cause existed, they never submitted to the FBI the fingerprint cards collected

                                                      24
             Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 25 of 53


on the June 9th interview. Additionally, their supervisors did not create a note in the investigative

case file stating that the fingerprint card had been reviewed, as required by Air Force Office of

Special Investigation Handbook 71-105. Almost certainly, the supervisors failed to certify the review

of the cards because they did not review them.


4.3    The Air Force Special agents who interviewed Kelley on June 9, 2011 knew of the Air Force

policy requirements to collect and submit fingerprints to the FBI. The agents were unable to provide

any reason why the Air Force failed to submit Kelley’s fingerprints to the FBI. The Department of

Defense Inspector General concluded that the Special Agents did not follow Department of Defense

and Air Force policies regarding the submission of fingerprints, and that some agents did not

understand the policies. The Inspector General also found confusion among the Special Agents as to

when fingerprints should be submitted to the FBI. The former Special Agent-in-Charge and

Superintendent believed that fingerprints were normally submitted within 2 days of the subject

interview. The case agent stated that at the time of the Kelley assault investigation, he was not aware

that of the requirement for submission of the fingerprints to the FBI upon a probable cause

determination.


4.4    The second missed opportunity for the Air Force to submit Kelley’s fingerprints to the FBI

occurred on February 17, 2012. The 49th Security Forces Squadron opened an investigation on

Kelley for assaulting Tessa Kelley, after she told the 49th Security Forces Squadron investigators

that Kelley had been physically abusing her since July 2011. At that time, the investigators should

have collected Kelley’s fingerprints, in accordance with Department of Defense and Air Force

policy. At the time, the Air Force had probable cause to believe that Kelley committed assault. The

Inspector General concluded that Air Force investigators did not have a clear understanding of, and

did not follow, DoD and USAF policy regarding the collection and submission of fingerprints.


                                                      25
             Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 26 of 53


4.5    The third missed opportunity for the Air Force to collect and submit Kelley’s fingerprints to

FBI occurred on June 8, 2012, when Air Force Office of Special Investigations interviewed Kelley

immediately after he was placed in pretrial confinement. Air Force investigators believed that

probable cause existed that Kelley assaulted his stepson based on the evidence collected, including

Kelley’s confession on video. According to records of the interview with Kelley, investigators

collected Kelley’s fingerprints at the end of the subject interview. The Air Force negligently

maintained Devin Kelley’s fingerprints because a review of the case file found no fingerprint cards

within it. Regardless, Air Force agents or employees did not submit the fingerprint cards to the FBI.

So, while Special Agents initialed the block signifying that they collected Kelley’s fingerprints, there

is no evidence that they were collected and submitted to the FBI.


4.6    The Inspector General concluded Special Agents did not know or follow Department of

Defense and Air Force policy, and they did not collect and submit Kelley’s fingerprints to the FBI

following his second subject interview on June 8, 2012. The failure to collect or submit the

fingerprints occurred, in part, because of the Special Agent-in-Charge’s practice not submit the

fingerprints to the FBI until after the Detachment received the Report of Result of Trial from the

Staff Judge Advocate or the Commander’s record of discipline. However, none of the Special

Agents could provide a sufficient or supportable reason why Kelley’s fingerprints were not collected

or submitted following his subject interview.


4.7    The fourth missed opportunity for the Air Force to submit Kelley’s fingerprints and the first

missed opportunity to submit Kelley’s final disposition report to the FBI occurred on November 7,

2012, when the Air Force convicted Kelley by General Court-Martial for assault on Tessa Kelley

and his stepson. As noted above, Air Force Corrections System policy required the confinement

facility personnel to collect an inmate’s fingerprints and submit the fingerprints with final

disposition during in-processing into the confinement facility. As required by Air Force Instruction
                                                      26
             Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 27 of 53


31-205, the 49th Security Forces Squadron Confinement Facility staff should have included the final

disposition on the fingerprint card they collected when they in-processed Kelley into the

confinement facility after his court-martial. That fingerprint card should have been sent to the FBI

with the final disposition report.


4.8    When the Air Force processed Kelley for post-trial confinement, the Air Force confinement

staff failed to collect Kelley’s fingerprints. The Confinement Facility personnel did not follow

Department of Defense and Air Force policy for collecting and submitting fingerprints and final

disposition reports to the FBI. Personnel also did not know and were not trained that once

fingerprints were collected, they should be submitted to the FBI. So, even if they had collected

Devin Kelley’s fingerprints and final disposition data, more likely than not, the personnel would not

have submitted them to the FBI as a proximate result of the lack of training and supervision.


4.9    The second missed opportunity for the Air Force to submit Kelley’s final disposition report

to the FBI occurred on December 14, 2012, when the Office of Special Investigations Detachment

225 Special Agent-in-Charge received the results of Kelley’s trial and closed the Kelley

investigation. The Agent falsely certified in the Air Force’s database system that the Air Force

submitted to the FBI Kelley’s fingerprints and final disposition reports. Moreover, the investigative

case file cover sheet did not contain a supervisor’s signature or a date to signify that the file was

reviewed for closure, as required by Air Force Office of Special Investigations Manual 71-121.


B.      Systematic failures in operations, organization, hiring, training, and supervision caused
the Air Force’s failure to collect, maintain, and submit Devin Kelley’s fingerprint cards and
final disposition reports to the FBI.

4.10    The Air Force’s failure to collect, maintain, and submit fingerprint cards and final

disposition reports to the FBI was not an isolated error. Instead, this failure was caused by failures in

operations, organization, training, and supervision.

                                                       27
             Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 28 of 53


4.11   For example, the Detachment leadership did not review the file or complete the Closed

Investigative File checklist and the Investigative Information Management System checklist

properly. Instead, the Special Agent-in-Charge assumed that the case agent had completed the

actions necessary and submitted Kelley’s fingerprints and final disposition to the FBI. He therefore

completed the two checklists without verifying that the fingerprints and final disposition report had

been submitted to the FBI. If the Agent-in-Charge and Superintendent had included a review of

Kelley’s fingerprints in the leadership review, the fact that the fingerprints had not been submitted

would have been identified.


4.12    Next, according to Air Force Office of Special Investigations Manual 71‑121, all criminal

investigations require monthly supervisory reviews to ensure that investigators follow policy and

that investigations are sufficient and timely. Air Force leadership conducted 15 supervisory reviews

of the Kelley investigation from June 29, 2011, through October 5, 2012. However, none of the

supervisory reviews that were documented discussed fingerprint card collection or submission.

Although Air Force policy required supervisory reviews to include the investigatory case file, no

such reviews of the case file occurred. Kelley’s fingerprint cards were retained in the investigative

case file. Had they reviewed the case file, more likely than not, they would have identified that the

Air Force had not submitted Kelley’s fingerprints to the FBI. The monthly supervisory reviews of

Kelley’s investigative case file were incomplete and ineffective in identifying that Kelley’s

fingerprint cards remained in the investigative case file and had not been submitted to the FBI.


4.13    The high turnover and disorganization in the Office of Special Investigations contributed to

the Air Force’s failure to collect, maintain, and submit Kelley's fingerprint cards and final

disposition reports to the FBI. Between June 2011 and March 31, 2013, Air Force Office of Special

Investigations Detachment 225 had two Special Agents-in-Charge and three interim Special Agents-

in-Charge. The second interim Agent-in-Charge described the administrative process for closing
                                                28
              Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 29 of 53


cases was a “disaster” as a result of the large backlog of investigative case files stacked throughout

the office. The third interim agent observed approximately 30 cases spread throughout the

Detachment office area in various stages of closure, in terrible condition, with many of the cases

missing investigative documentation and corresponding activities with the agent notes. Air Force

assigned a permanent Agent-in-Charge in December 2011. This agent noticed that staffing

challenges and operations tempo caused the office to be “hell.” The office was severely behind in

closing out old cases and described the unit as a “bottomless pit” that was impossible to dig out

from.


4.14    The Inspector General determined that the Air Force’s failure to submit Kelley’s fingerprints

was part of a systemic problem with the Office of Special Investigations Detachment 225. After

reviewing 70 closed investigations for fingerprint card and final disposition report submission to the

FBI, the Inspector General found 8% of cases where investigators did not collect fingerprints; 20%

of cases where investigators collected, but did not submit to the FBI, fingerprint cards; and 31% of

cases where investigators failed to submit to the FBI final disposition reports.


4.15    In 2014, the Inspector General of the Department of Defense evaluated the reporting

system’s compliance with its own mandatory procedures and policies. The principal finding of this

investigation condemned the performance of the Department of Defense. Specifically, it found that

the military was:


                not reporting criminal incident data to the Federal Bureau of
                Investigation (FBI) for inclusion in the annual Uniform Crime
                Reports to the President, the Congress, State governments, and
                officials of localities and institutions participating in the Uniform
                Crime Report Program, as required by Federal law.

As a result of this failure:

                10 years of DoD criminal incident data have not been provided to
                the FBI for inclusion in the annual uniform crime reports to the
                                                       29
             Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 30 of 53


               President, the Congress, State governments, and officials of
               localities and institutions participating in the UCR Program, as
               implemented in DoD Directive 7730.47 and DoD Manual
               7730.47‑M, Volume 1.

4.16   At the time of the Kelley investigation, the Air Force Security Forces Center was responsible

for training, equipping, and organizing all Security Forces for the Air Force. At the time of the

Kelley assault investigation, the Air Force Security Forces Academy did not train students on

fingerprint card collection and submission or on final disposition report submission procedures. In

2015, the Air Force Security Forces created fingerprint training as part of the “Annual Home Station

Training” requirements. The 1-hour long lesson plan was designed to be used by individual Security

Forces Squadrons to train personnel on the physical collection of fingerprints and completion of the

fingerprint card. However, the lesson plan does not contain any information relating to the

submission of fingerprints. Additionally, the lesson plan did not reference Department of Defense or

Air Force policy requirement and did not specify the conditions under which the fingerprint cards

should be submitted nor did the lesson plan discuss the submission of the final disposition report.


4.17   The agents working on the Kelley investigation acknowledge the lack of training. One

investigator explained that the only fingerprint training he received was “on-the-job” and that it

related to the collection of fingerprints. Other investigators could not recall any training on

fingerprinting subjects of investigation and under what circumstances. Neither did the Air Force

provide training on an annual or reoccurring basis. The Inspector General interviewed one officer

who explained that the majority of 49th Security Forces personnel were not familiar with collecting

fingerprints at the time of the Kelley assault investigation.


 C.    Under Texas law, the United States is directly liable to the Plaintiffs through its Vice-
                                        Principals


4.18   Plaintiffs incorporate the preceding paragraphs and re-allege them as if fully set forth
                                                       30
             Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 31 of 53


here. Texas law imputes direct liability for the acts and omissions of vice-principals that

proximately cause injury and damages. Persons with command authority over units and

divisions of the Air Force, and/or over the entire Air Force and Department of Defense; and/or

who had authority to employ, direct and discharge Air Force personnel and/or were responsible

for engaging in non-delegable duties imposed on the Air Force by law and regulations committed

the acts and omissions that directly and proximately caused the injuries and damages of each

plaintiff. Their acts are deemed under Texas law as the acts of the Air Force and the Department

of Defense itself.

4.19   Vice-principals of the United States Air Force breached their statutory duties to enforce

their non-delegable mandatory obligations under 18 U.S.C. 922(d) (l) to train, manage,

supervise, order and compel the relevant personnel within the Air Force to report persons who

have been indicted or convicted in any court of a crime punishable by imprisonment for a term

exceeding one year, specifically including airman Devin Kelley.

4.20   Vice-principals of the United States Air Force breached their statutory duties to enforce

their non-delegable mandatory obligations under 18 U.S.C. 922(d)(4) to train, manage,

supervise, order and compel the relevant personnel within the Air Force to report persons who

have been committed to a mental institution, specifically including airman Devin Kelley.

4.21   Vice-principals of the United States Air Force breached their statutory duties to perform

their non-delegable mandatory obligations under 18 U.S.C. 922(d)(l) to train, manage,

supervise, order and compel the relevant personnel within the Air Force to report persons who

have been indicted or convicted in any court of a crime of domestic violence. 18 U.S.C.

922(d)(8).

4.22   Vice-principals of the United States Air Force breached their legal obligation under

Department of Defense Instruction 6400.06, which states in pertinent part: "[I]t is DOD policy
                                                  31
             Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 32 of 53


that a 'qualifying conviction' also includes a conviction for a 'crime of domestic violence' tried

by general or special court-martial which otherwise meets the definition of domestic violence."

Id. at section 6.1.4.3. Further, a "conviction for an offense meeting the definition of a 'felony

crime of domestic violence'.......shall also be considered a qualifying conviction." Id. at section

6.1.4.3.1.

4.23   Devin Kelley's conviction met the Requirements of DOD Instruction 6400.06 and other

applicable sections of 18 U.S.C. 922(d) yet Command level Air Force and Department of

Defense personnel (i.e., Vice-principals under Texas law) negligently failed to train, supervise,

manage, order and compel the relevant information to be input into the relevant database by

those acting under their control or direction in their squadron.

4.24   The pre-trial confinement order, entered on June 8, 2012, and signed by Commander of

the 49th Logistics Readiness Squadron, Commander Nathan McCleod-Hughes, determined,

"The course of conduct by AlC Kelley leads me to conclude that he will continue to engage in

serious criminal conduct if not confined. He pointed a gun at his wife and then himself; carried

a weapon openly on his person; confessed to injuring his stepchild, and then fled the area by

driving to San Antonio, TX." The Order further concluded: "But for the intervention by his

father, I'm convinced that he would have been AWOL and would not have returned on his own

accord to Holloman AFB. After learning that he might be released from the mental health facility,

he deliberately planned to obtain another gun (the other gun having been taken away from him) and

body armor after making threats to kill his wife and threats to try to take away the guns of any

security forces members." The Order summarized the findings as follows: "I am convinced that he

is dangerous and likely to harm someone if released. I further believe that he is a flight risk. He fled

to San Antonio, TX after turning over his confession to harming his stepchild, thus demonstrating

that he is not likely to be present at any further hearings regarding his case. Furthermore, when he

                                                      32
             Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 33 of 53


was informed that he might be released from the mental health facility and placed into pretrial

confinement or other restrictions, he escaped from the mental health facility by jumping a fence late

at night after making arrangements to purchase a handgun." Command Level Air Force Personnel

concluded that Devin Kelley was dangerous and likely to harm someone if released.

4.25   Commander McCleod-Hughes unquestionably functioned as a squadron leader in charge

of the command of an entire squadron of the Air Force, and his authority renders him a vice-

principal under applicable Texas law. McCleod-Hughes negligently failed to train, supervise,

manage, command, order and compel his subordinates in the 49th Logistical Squadron and the

investigative personnel assigned thereto to report the relevant disqualifying information to the

FBI regarding the Devin Kelley. His negligence in failing under his command authority to do so

is negligence of the United States itself.

4.26   Air Force and Department of Defense vice-principals violated DoD Directive 5106.1

(references (b) and (c)) that all DCIOs and all other DoD investigative and police organizations

shall submit to the FBI as prescribed therein, the offender criminal history data for all Armed

Forces members they investigate for the commission of an offense listed in enclosure 3. Indeed,

Commander McCleod Hughes, as the Squadron Commander failed as a vice-principal to ensure

that persons under his command and control submitted the statutorily required information into

the FBI’s background check system. His failure to do so and to train, supervise, command,

order and compel those under his command to do violated not only Air Force and DoD

regulations, but also the express requirement of Section 922 of the Brady Act.           At no time

during the pre-trial confinement or the court-martial proceedings did Commander McLeod

Hughes perform his statutory duties as a vice-principal of the Air Force and the squadron leader

of this disturbed airman to ensure that the information necessary for civilian authorities to

become aware of the danger posed by Airman Kelley was submitted as required by law to the


                                                     33
               Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 34 of 53


FBI.

4.27   Further, DODI 5055.11 PS, Section 5.1 mandates that the Inspector General of the

Department of Defense shall monitor and evaluate compliance with this instruction. Under

section 5.2, the Secretaries of the Military Departments and the Heads of the other DoD

Components shall: (5.2.1) issue procedures as may be necessary to implement and comply with

this instruction; (5.2.2) ensure that Commanders (i.e. vice-principals) establish and follow

procedures to promptly notify the appropriate DCIO or other DoD law enforcement organization

when a military judicial proceeding is initiated or command action is taken in non-judicial

proceedings against a military subject investigated by a law enforcement organization for an

offense listed in enclosure 2 and of the final disposition of such military judicial or non-judicial

proceedings.

4.28   Vice-principals, including but not limited to Commander McLeod Hughes,                of the

United States Air Force breached their mandatory non­ delegable duty to train, supervise,

manage, command, order and compel personnel under their respective commands to report the

required information into NICS upon the initiation of the articles of court-martial against Devin

Kelley in September 2012, and upon his conviction, and upon his sentencing. On December 6,

2017, Secretary Dr. Heather Wilson of the United States Air Force admitted under oath before

the Senate Judiciary Committee that the United States Air Force should have input the required

information on the occurrence of each of those events.

4.29   Under 18 U.S.C. § 922(d) and Department of Defense Manual 7730.47-M, Vol. 1,

Enclosure 3, the United States Air Force had a mandatory obligation to report Kelley's

indictments, convictions at court-martial, commitment to a mental institution, and domestic

violence to the FBI. However, vice-principals of the Air Force and Department of Defense failed

to report Kelley's legally required and disqualifying data into the NICS as obligated by law.

                                                    34
              Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 35 of 53


Vice-principals at the Department of Defense failed to ensure that its own mandatory directives

were properly enforced as its agency, the Air Force, had an unacceptably high failure rate of

which the Department of Defense was aware. The Department of Defense's failure, by vice-

principals in charge of the applicable units and divisions of the Department of Defense and the

Air Force, to train, supervise, manage, supervise, command, order, monitor and compel the Air

Force's compliance to avoid the repeated failures to comply with these mandatory directives

also caused Devin Kelley's conduct and conviction to go unreported.

4.30     The vice-principals in the Air Force responsible for mandating compliance with the

applicable mandatory, non-discretionary statutes and regulations set forth herein negligently

failed to t r a i n , o r de r , monitor, supervise, command and enforce the mandatory requirements of

these laws and regulations by all relevant personnel in all relevant units and divisions of the Air

Force.

4.31     Secretary Wilson testified before the Judiciary Committee in December 2017 that the Air

Force Inspector General and the Air Force would monitor corrective action and complete

periodic audits, prospectively, to insure compliance with the required regulations and statutes

for reporting criminal history information to the FBI. The Inspector General and the Auditor

General of the Air Force occupy positions as vice-principals of the Air Force within the

meaning of Texas law and failed to perform their required obligations to order, audit the

completion of, supervise, command and compel the input of the statutorily required information

in a timely manner. Their failures to comply with their duties under both federal and Texas law

as vice principals of the Air Force prevented the FBI from receiving the statutorily necessary

information from relevant personnel in the Air Force to prevent this disqualified, sick airman

from ever passing a background check using the NICS database once the Air Force turned him

loose on civilian society with no notice whatsoever of the danger following the completion of

                                                     35
            Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 36 of 53


his sentence.

4.32   Secretary Heather Wilson and her predecessor, as Secretaries of the Air Force, had the

obligation to monitor DoD IG audit reports and Air Force Auditor General reports, directly and

through their direct subordinates, to ascertain compliance with the United States Code and DoD

regulations and directives promulgated to comply with the United States Code, including but

not limited to 18 U.S.C. § 922(d) and Department of Defense Manual 7730.47-M, Vol. 1,

Enclosure 3. The DOD IG’s Report 2019-30 “Report of Investigation into the United States Air

Force’s Failure to Submit Devin Kelley’s Criminal History Information to the Federal Bureau

of Investigation” expressly sets forth the failures of the Air Force, the Air Force Security

Service and the Air Force Office of Special Investigations (AFOISI) to comply with the

statutory reporting requirements to the FBI for years prior to its first audit report in 1997. It

notes that Report PO 97-003 found a high level of non-compliance years preceding the release

of that report. (P.55). The Air Force agreed with the DoD IG’s recommendations to develop

new interim procedures and issued a directive by AFOSI in December 1996 “which emphasized

that reporting requirements are a mandatory inspection item for all AFOSI self-inspections and

AFOSI Inspector General inspections.”

4.33   Report 2019-30 goes on to document that in 2015 the DoD IG issued Report No.

DoDIG-2015-081, which         “determined that the Military Services still did not consistently

submit fingerprint cards and final disposition reports as required.” (P 56).          The failures

included failing to report twenty-eight percent of the required fingerprint cards and thirty

percent of the final disposition reports to the FBI”, yet neither the present nor former Secretary

of the Air Force, using their authority as vice-principals of the Air Force, took the necessary and

agreed steps to make the necessary corrections to eliminate the reporting deficiencies

retroactive prior to the shooting at the First Baptist Church on November 5, 2017.


                                                   36
            Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 37 of 53


4.34   The DOD IG report 2019-30 further noted that in November of 2017 the same office was

conducting yet another review of compliance by the military service branches with the Brady

and related DoD mandatory obligations (p. 56) and issued on December 5, 2017, Report No.

DODIG-2018-035, “Evaluation of Fingerprint Card and Final Disposition Report Submissions

by Military Service Law Enforcement Organizations”.       Report 2019-30 further notes that the

2017 report found that the Air Force continued to fail to report fourteen percent of the required

fingerprint cards and an identical percentage of the final disposition reports to the FBI as

required by law.

4.35   The Air Force Chief of Staff,      the Air Force Deputy Chief of Staff for Logistics,

Engineering and Force Protection and their respective predecessors each negligently failed as

vice-principals to issue timely and necessary orders and to train, supervise, command, monitor

and compel personnel under their respective commands to comply with the obligations under

federal law and Texas law to report the fingerprint cards and final disposition reports of all

disqualified airman. they further failed to issue timely orders on receipt of the DOD IG audit

report in February 2015 and at all time thereafter prior to the shooting in the First Baptist

Church                  to                 correct                  training                 and

compliance deficiencies by issuing the necessary and “more robust” training requirements to

which Secretary Heather Wilson attested under oath on December 13, 2017 in response to

Question for the Record 1 issued by Senator Mazie Hirono following Secretary Wilson’s live

testimony before the United States Senate Judiciary Committee on December 6, 2017.

4.36   The Secretary of the Air Force and her predecessor Secretary Deborah Lee James failed

as vice-principals of the Air Force to comprehend and address the size, scope and severity of

the continued violations of the Brady Act and DoD mandatory policies outlined herein to

supervise, monitor, command, order and compel the relevant subordinate offices within their


                                                  37
           Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 38 of 53


respective commands to in turn train, supervise, monitor, command, order and compel the

responsible personnel at the AFOSA and Air Force Security Commands to timely report all

disqualifying information under NICS to the FBI and to retroactively make the corrective

changes to report the unreported disqualifying information, to which the Air Force agreed as

Secretary Wilson admitted under oath following issuance of DoD IG report number DoD IG-

2015-081, issued in February 2015.

4.37   Indeed,   certain vice-principals and their predecessors in positions throughout the

command structure of the Air Force held command authority, on information and belief from

the Air Force’s own published listing of commands in 2016,    that empowered and authorized

them to act by commanding many subordinates under their command, yet failed to act within

the scope of their respective areas of command responsibility to train, supervise, manage,

order, compel and otherwise ensure that fingerprint cards, disposition reports and other

disqualifying information mandatorily required to be reported to the FBI were in fact timely

reported in accordance with Sections 922 of the Brady Act and the other relevant statutes,

directives and regulations set forth herein. (See attached as Exhibit A Air Force Magazine,

September 2016 edition p. 72-79). Those vice-principals include, but are/were not limited to

General David Goldfein, Air Force Chief of Staff; General Stephen W. Wilson, Air Force Vice

Chief of Staff; Lt. General Gina M. Grosso, Deputy Chief of Staff in Manpower, Personnel and

Services; Lt. General John W. Raymond, Deputy Chief of Staff in Operations; Deputy Chief

of Staff in Operations Lt. General John B. Cooper; and other vice-principals whose identities

are known to the United States and will become known to the Plaintiffs through the discovery

process.

4.38   All of the aforementioned vice-principals were negligent in training, supervising,

managing, undertaking, and directing and commanding the operational tasks mandated under


                                                38
            Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 39 of 53


the applicable statutes, directives and regulations to mandatorily report the disqualifying

information of the shooter to the FBI long before this shooter left the Air Force and sought to

purchase firearms from licensed dealers that were used in the shooting, and which resulted in

the permanent injuries to Kris Workman, a Plaintiff in a previously filed and now consolidated

suit pending in the United States District Court for the Western Distict of Texas, and the

derivative injuries for loss of spousal consortium and loss of household services that would not

have occurred had the vice principals ordered the       performance of the specific, mandated

statutory tasks set out above. The negligent performance of the operational tasks in an

affirmative way increased the harm to the public at large, and the victims of the shooting,

including specifically, Kris Workman, and thereby causing the derivative injuries suffered by

Plaintiff Colbey Workman. .

4.39   Additionally, national background check systems designed specifically to be accessed to

determine whether a particular purchaser's receipt of a firearm violated the Gun Control Act

was not properly populated due to the failure to perform the operative tasks in a reasonable way.

Information actually known by the Airforce and United States of America through its vice

principals demonstrated Devin Kelley's purchase of firearms in the shooting would have, and

should have, been denied.

4.40   Due to the failure to properly perform, supervise, train, command, monitor and compel the

performance of operative tasks by vice principals and their subordinates, the shooting and killing

with the weapons obtained wrongfully occurred. It was more likely true than not true that Kelley

would not have shot Kris Workman and other victims at the time of Mr. Workman’s severe

injuries, without the acquisition and use of the type of firearms Kelley felt he needed to be

armed with to perform the task he chose. The failure to adhere to, and operatively perform, the

ministerial directives (including in house and external standard operating procedures set out


                                                   39
             Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 40 of 53


above) resulted in NICS policies that govern investigation and reporting--that were required as

ministerial acts and mandated to be complied with--not to be properly followed. The very acts

that would have given rise to a "denied" response to any inquiry into the required data bases to

be searched were not listed, as a direct result of the operational tasks not being performed in a

reasonable way.

4.41   Individually and collectively, vice-principals and other as yet unknown vice­ principals--

pending discovery--of the Air Force and DOD negligently failed to comply with non-delegable

mandatory duties, thereby subjecting the Air Force to direct liability for its negligent acts that

proximately caused permanent injuries to Mr. Workman and the derivative injuries to Plaintiff

Colbey Workman.


                                          V. CAUSES OF ACTION

A.     Negligence 7

5.1     The Department of Air Force failed to use ordinary care and failed to do that which a person

of ordinary prudence would have done under same or similar circumstances by failing to collect,

maintain, and transmit Devin Kelley’s fingerprint’s to the FBI, as described in this Complaint.


5.2     The Department of Air Force failed to use ordinary care and failed to do that which a person

of ordinary prudence would have done under same or similar circumstances by failing to submit

Devin Kelley’s final disposition information to the FBI, as described in this Complaint.


5.3     The Department of the Air Force negligently failed to report criminal incident data to the

Defense Incident-Based Reporting System of Devin Kelley’s criminal conviction of a crime

punishable by imprisonment for a term exceeding one year, convictions of domestic violence, and

commitment to the mental institution.

       7
        Per the District Court’s order, Plaintiffs have not included a cause of action sounding in negligence per se.
       ECF Doc. #59 (May 23, 2019). Plaintiffs reserve the right to appeal this decision and would have included the
       cause of action, but for the Court’s order.
                                                             40
             Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 41 of 53


5.4     The Department of the Air Force failed to submit criminal-history data to the FBI when

probable cause existed in the Air Force Office of Special Investigations and Air Force Security

Forces investigations on Kelley, after Kelley’s court-martial conviction, and also upon his post-trial

confinement at Holloman Air Force Base.


5.5     The United States, through Secretary of the Air Force Heather Wilson, admitted the

allegations found in Paragraph 5.4 in response to a question by Senator Mazie K. Hirono in a

submission dated December 13, 2017.


5.6     Alternatively, the Department of the Air Force negligently submitted inaccurate or

incomplete criminal incident data to the Defense Incident-Based Reporting System of Devin

Kelley’s criminal conviction of a crime punishable by imprisonment for a term exceeding one year,

convictions of domestic violence, or commitment to the mental institution.


5.7     The Department of the Air Force negligently failed to correct incomplete or incorrectly

submitted criminal-incident data to the Defense Incident-based Reporting System of Devin Kelley’s

criminal conviction of a crime punishable by imprisonment for a term exceeding one year,

convictions of domestic violence, or commitment to the mental institution.


5.8     The Department of the Air Force negligently failed to submit fingerprint cards and final

disposition reports for Devin Kelley’s criminal convictions, or alternatively submitted incomplete or

incorrect data to the FBI as required by federal law. As a result, the FBI’s Next Generation

Identification database lacked critical information about Devin Kelley’s history and failed to prevent

the sale of firearms to Devin Kelley.


5.9     Findings by the Inspector General confirmed the Air Force Office of Special Investigations

and Security Forces personnel then assigned at Holloman Air Force Base, New Mexico, did not

report required information to civilian law enforcement in the Kelley case. The review also found the
                                                     41
             Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 42 of 53


error in the Kelley case was not an isolated incident and similar reporting lapses occurred at other

locations.


5.10    In fact, the problem was widespread across both the Office of Special Investigations and the

Air Force Security Forces. A 2015 Defense Department audit revealed that the Air Force was not in

compliance with a mandatory statutory requirement to report all offender criminal history data and,

despite the discovery of non-compliance, the Air Force made no retroactive corrections.


5.11    The Department of the Air Force admitted the allegations contained in Paragraph 5.9 in a

press release published on November 28, 2017. The Department of the Air Force, through the

Secretary of the Air Force Heather Wilson, admitted the allegations contained in Paragraph 5.10 on

December 6, 2017 before the United States Senate Judiciary Committee.


5.12   The Department of Defense negligently failed to ensure that the Department of the Air Force

submitted the required criminal incident, fingerprint cards, and final disposition data.


5.13    The Department of Defense negligently failed to ensure that identified criminal incident data

errors are tracked to correction.


5.14   The Department of Defense negligently failed to populate data about Devin Kelley’s criminal

conviction of a crime punishable by imprisonment for a term exceeding one year, convictions of

domestic violence, and commitment to the mental institution from the Defense Incident-Based

Reporting System into the FBI’s National Incident-Based System.


B.     Negligent Failure to Train & Supervise


5.15   The United States and its agencies have an obligation to adequately train and supervise

employees. The Air Force’s failure to collect, maintains, and submits fingerprint cards and final



                                                      42
             Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 43 of 53


disposition reports to the FBI were not an isolated error. Instead, this failure was caused by failures

in operations, organization, training, and supervision, as described in this Complaint.


5.16   The United States, through its agencies, failed to adequate supervise the individuals who

were tasked with the collection, maintenance, and submission of Devin Kelley’s fingerprints and

final disposition reports to the FBI or the DOD’s DIBRS database. Had they adequately supervised

the collection of fingerprints, they would have noticed that in some instances, their employees did

not collect fingerprints. They would have noticed in other instances, their employees did not

maintain fingerprint cards in the case file. And they would have noticed that at no point, did their

employees submit Devin Kelley’s fingerprint cards or final disposition reports to the FBI for

inclusion in the National Instant Criminal Background Check System.


5.17   The United States Air Force at no point between 2009 and 2013 trained its employees to

collect, maintain, and submit fingerprint cards and final disposition reports to the FBI for inclusion

in the National Instant Criminal Background Check System. Nor did the Air Force put in place a

system that verified if the required reporting had occurred, which it had not.


5.18   These failures by the Air Force and Department of Department of Defense to train and

supervise its reporting personnel led to its employees failing to submit reports and data to both the

DIBRS and FBI about Devin Kelley. Thus, the United States is liable for negligent training and

negligent supervision.


C.     Negligent Undertaking


5.19   The United States Congress voluntarily undertook the creation of a national instant

background check system upon passage of the Brady Bill. To implement this system, the Department

of Justice created the National Instant Criminal Background Check System. The Department of

Defense and Department of Air Force implemented policies, procedures, manuals, and
                                         43
               Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 44 of 53


instructions—and acted under the color of these regulations—regarding the reporting of individuals

who received convictions for domestic violence, incarceration for a crime punishable by more than

one year, and mental institution commitment. These policies and procedures included the collection,

maintenance, and reporting of fingerprint cards of those disqualified individuals.


5.20   The United States, through its agencies, voluntarily undertook the training and supervision of

its employees responsible for the collection, maintenance, and submission of fingerprint cards and

final disposition reports to the FBI.


5.21    The United States, through its agencies, voluntarily undertook the correction of inaccurate or

incomplete submissions to FBI’s National Instant Criminal Background Check System. On multiple

occasions, the Department of Defense’s Inspector General alerted the United States and its agencies

to its negligent failure to collect, maintain, and submit fingerprint cards and final disposition data to

the FBI. The Air Force agreed with the Inspector General’s recommendations and agreed to take

corrective action.


5.22   The United States, through Congress and its agencies, rendered these services because

Congress and the agencies recognized that they were necessary for the protection of individuals like

the Plaintiffs. To limit this violence, Congress disqualifies certain people from buying, owning, or

possessing guns and established a national background check system to prevent these people from

obtaining guns. In fact, when asked the question, “[W]ho do you believe is the beneficiary of the

Brady Act? Who do you think Congress was trying to protect?” Thomas Ward, Deputy Assistant

Attorney General for the United States responded, “All of us. Three hundred and sixty-five million

Americans.” 8 Mr. Ward told the truth when he stated the Brady Act was intended to protect all

Americans.


       8
           Sanders v. United States, No. 18-1931 (4th Cir. May 7, 2019) (Oral Argument).
                                                              44
             Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 45 of 53


5.23    The failure to use reasonable care increases the risk that individuals like Devin Kelley obtain

firearms when they are prohibited by law from obtaining such firearms. In fact, the foreseeable and

proximate result of the failure to use reasonable care is that individuals like Devin Kelley will pass

the background check when obtaining firearms for the use of mass murders, like the one he

committed in Sutherland Springs. What’s more, the United States, through its agencies, knew of the

specific increase of risk posed by Devin Kelley if the United States failed to exercise reasonable care

in its undertaking because the United States knew of Devin Kelley’s conduct between 2009 and

2013, as detailed in this Complaint and in the Department of Defense Inspector General’s

investigation of the matter.


5.24   The United States, through its agencies, negligently failed to: (a) collect, maintain, and

transmit Devin Kelley’s fingerprint cards to the FBI and DOD DIBRS; (b) submit Devin Kelley’s

final disposition report to the FBI and DOD DIBRS; (c) train and supervise its employees and agents

with regard to the collection, maintenance, and transmission of fingerprint cards to the FBI and DOD

DIBRS; (d) train and supervise its employees and agents with regard to the submission of final

disposition reports to the FBI and DOD DIBRS; and (c) take corrective action multiple times when

alerted to this negligence.


                                        VII CAUSATION


A.     Department of Defense and Department of the Air Force’s negligence caused injuries to
the Plaintiffs.

6.1     One or more of the above negligent acts of the Department of the Air Force and the

Department of the Defense directly and proximately caused injury to the Plaintiffs.


6.2    When Devin Kelley attempted to purchase firearms to use in the Sutherland Springs

shooting, the FBI Incident-Based Reporting System should have included Devin Kelley’s criminal


                                                      45
             Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 46 of 53


conviction of a crime punishable by imprisonment for a term exceeding one year, convictions of

domestic violence, and commitment to the mental institution. The FBI’s database did not contain any

of this required information, or alternatively, contained incorrect or incomplete information, as a

direct and proximate result of one or more of negligent acts of the Department of Defense and

Department of the Air Force.


6.3    When Devin Kelley attempted to purchase firearms to use in the Sutherland Springs

shooting, the FBI’s National Instant Criminal Background Search System should have contained

Devin Kelley’s criminal history, populated from the FBI’s Next Generation Identification (or the

Interstate Identification Index) system. The FBI’s National Instant Criminal Background Search

System should have contained Devin Kelley’s criminal history populated by submission of his final

disposition report from the Air Force. However, because of the Government’s negligence, Kelley’s

fingerprint identification and criminal disposition reports were not submitted to the FBI and the

FBI’s Background Check System did not disqualifying information on Devin Kelley.


6.4    As a result of one or more of the above acts of negligence, when Academy requested the FBI

search its National Instant Criminal Background Search System to determine whether it could sell

firearms to Devin Kelley, the FBI notified Academy to “proceed” with the sale. But for the United

States’ negligence, there would have been prohibiting information within the FBI’s Background

Search System. And but for the United States’ negligence, the FBI would have notified Academy

that the sale should be “denied.”


6.5    When Devin Kelley attempted to purchase the firearms used in the Sutherland Springs

shooting, the sale should have been blocked for one or more of the following reasons: (a) he had a

conviction of a crime punishable by imprisonment for a term exceeding one year; (b) he had a

conviction for domestic violence; and (c) he had previously been committed to a mental institution.


                                                    46
            Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 47 of 53


6.6    When Devin Kelley purchased the firearms used in the Sutherland Springs shooting, his

omission from the FBI’s background check system and ability to complete the purchase was a direct,

proximate, and foreseeable result of one or more acts of negligence of the Department of Defense

and Department of the Air Force.


B.    Had the Air Force reported Kelley’s history, the FBI’s Instant Criminal Background
Check System would have blocked Devin Kelley’s firearm purchase.



6.7    Devin Kelley purchased the firearms used in the Sutherland Springs shooting from a federal

firearms licensee, Academy Sports & Outdoor. At the time, the licensee must submit biographical

information about Kelley to the FBI’s Instant Criminal Background Check System. If the Air Force

had properly reported Devin Kelley’s fingerprint cards and history to the FBI, the Background

Check System would have informed the firearms dealer to deny the purchase.


6.8     The purpose of the Uniform Federal Crime Reporting Act of 1988, the Brady Handgun

Violence Prevention Act, and the Domestic Violence Offender Gun Ban are to ensure that violent

offenders and high-risk individuals like Kelley do not get access to firearms. The Department of

Defense in 1994 began designing the Defense Incident-Based Reporting System (DIBRS) to meet

criminal justice related reporting requirements mandated by the Uniform Federal Crime Reporting

Act and the Brady Handgun Violence Prevention Act. The DIBRS permits the DOD to forward

offense and arrest information required by FBI.


6.9    The entry into the federal law-enforcement database would have blocked Mr. Kelley’s

purchase of the firearms used in the Sutherland Springs’ shooting. The Government’s acts or

omissions directly and proximately resulted in Devin Kelley’s purchase of the firearms used in the

November 5, 2017 Sutherland Springs First Baptist Church shooting.


                                       VII.       DAMAGES
                                                     47
             Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 48 of 53


7.1     The preceding paragraphs are incorporated and re-alleged as if fully set forth herein.

7.2     Kris Workman was in the church that day as the praise team leader and had just returned

to a pew before the attack started from outside the church. Kris attempted to play dead when the

shooting began. The shooter eventually approached Kris from behind, placed the barrel of the rifle

against his back and fired a paralyzing shot directly into his spine. He then drew his sidearm before

leaving the church and fired another round into Kris’ intestines, rupturing them. Kris required surgery to

close the abdominal wounds and lay hospitalized for weeks while doctors attempt to assess, evaluate and

treat his spinal injuries. He began a long rehabilitation program on an in-patient basis and eventually

transitioned to an outpatient. He has required ongoing medication for severe nerve pain, repeated

treatment for UTI infections related to catheterization and other treatments and procedures, including

psychological evaluation. He has lost almost all sensation below the waist and now requires use of a

wheelchair to move from place to place.        He continues to suffer from the permanent and ongoing

physical and emotional effects of his injuries and their effects and will do so for the rest of his life

because his paraplegia and associated complications are permanent. His ability to father children is in

doubt; his interaction with his one child is physically impaired, as is his interaction and relationship with

his wife, Colbey Workman due to his permanent injuries and loss of sensation below the waist.

7.3   Colbey Workman has lost spousal consortium as that termed is defined under Texas law.

She became a caretaker for her husband when he lost the use of his legs and most feeling below

his waist. Colbey had to take over all duties of parenting their three-year-old daughter Eevee for

a significant time period. Her husband has lost virtually all sensation below the waist, has a

permanent neurogenic bladder and bowel. Their ability to ever conceive more children remains

in doubt. At the time of filing this complaint her husband remains under ongoing medical care

and consultation. It is unknown at the time of filing if they can ever conceive children or if in

vitro fertilization is even an option. His condition prevents them from conceiving children

through natural means because his reproductive system is permanently damaged.                       Colbey

Workman is overwhelmed by a future of caring for a paraplegic husband who was once a
                                            48
             Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 49 of 53


vigorous picture of physical health.

7.4    Plaintiff seeks recover for all elements of damages to which she is entitled under Texas

law, including but not limited to loss of spousal consortium and loss of her husband’s household

services.

7.5    As a direct and proximate result of the negligent, careless, and reckless conduct and

failures of Defendant United States of America, Plaintiff Kris Workman was injured, Colbey

Workman suffered derivative injuries and damages and seeks compensatory damages under

applicable Texas law and statutory law of the United States.



                       VIII . JURISDICTION, VENUE, & SERVICE


8.1    This Federal District Court has federal-question jurisdiction of this action because this

action is brought pursuant to and in compliance with 28 U.S.C. §§ 1346(b), 2671-2680,

commonly known as the Federal Tort Claims Act.

8.2    Venue is proper in this district pursuant to 28 U.S.C. § 3191(e)(l) because the United

States is a Defendant, Plaintiffs reside in the Western District, and no real property is involved

in the action.

8.3    The United States of America may be served with process in accordance with Rule 4(1)

of the Federal Rules of Civil Procedure. Service is affected by serving a copy of the Summons

and Complaint by certified mail, return receipt requested, to the following:


                  John F. Bash, Esq.
                  United States Attorney for the Western District of Texas United States
                  Attorney's Office
                  ATTN: Civil Process Clerk 601 NW Loop 410, Suite 600 San Antonio, Texas
                  78216

                  William Barr
                                                   49
Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 50 of 53


    Attorney General of the United States, The Attorney General's Office
    ATIN: Civil Process Clerk
    950 Pennsylvania Avenue, NW Washington, DC 20530-0001




                                   50
            Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 51 of 53


                        IX. LIABILITY OF THE UNITED STATES

9.1    This case is commenced and prosecuted against the United States of America to and in

compliance with Title 28 U.S.C. §§ 2671-80, the Federal Tort Claims Act. Liability of the

United States is predicated specifically on 28 U.S.C. § 2674 because the personal injuries and

resulting damages of which the complaint is made were proximately caused by the negligence,

wrongful acts or omissions of employees or agents of the United States of America working for

the United States Department of the Air Force and/or Department of Defense, while acting

within the scope of their office, employment, or agency under circumstances where the

United States of America, if a private person, would be liable to the Plaintiffs in the same

manner and to the same extent as a private individual.

9.2    The United States Department of Defense and Department of the Air Force are

agencies of the United States. The Defendant, the United States of America, through its

agencies, at all times material to this lawsuit, owned and operated Holloman Air Force

Base and staffed its facilities and vehicles with its agents, servants and employees. The

Defendant, the United States of America, through its agencies, at all times material to this

lawsuit, owned and operated the Defense Manpower Data Center, which operates the

Defense Incident-Based Reporting System.

8.3    This lawsuit is not a claim listed in 28 U.S.C. § 2680, exceptions to the Federal Tort

Claims Act.

                         X. JURISDICTIONAL ALLEGATION


9.1    Pursuant to 28 U.S.C. § 2675(a), Plaintiff timely presented her claim to the

United States by submitting a Form SF-95 to Mr. Bradford Hunt, located at the U.S. Air

                                                  51
             Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 52 of 53


Force Claims & Tort Litigation Division, 1500 West Perimeter Road #1700, Joint Base

Andrews, Maryland 20762, on November 16, 2018. See attached SF-95. Exhibit B.

9.2    Receipt of the claim (Air Force Claim No. 19-2958) by the Department of the Air

Force on January 29, 2018 was acknowledged by Brittany Astor, paralegal to General

Torts Branch, Air Force Claims and Tort Litigation Division. (See Ms Freda’s

correspondence acknowledging receipt of claim attached as Exhibit C.)



10.3   As of May 9, 2019, more than six months have elapsed since the claim was

presented to the Defendant United States of America and Defendant United States of

America has not made a final disposition of Plaintiffs' claims. Accordingly, the claims of

the Plaintiff is deemed denied pursuant to 28 U.S.C. § 2675(a).

10.4   Plaintiff has exhausted her administrative remedies under the Federal Tort Claims

Act and has fully complied with all jurisdictional and statutory prerequisites and conditions

precedent to the commencement and prosecution of this lawsuit against the Defendant

United States of America.

10.5   Plaintiff claimed $10,000,000.00 in damages in her administrative claim and seeks damages

in such amount here.

                                         CONCLUSION

       Plaintiff Colbey Workman requests that Defendant be cited to appear and answer this

Complaint; that upon final trial, the Plaintiff Colbey Workman have judgment against

Defendant, for the amount of actual damages and for other and different amounts as they shall

show by proper amendment before trial; for post-judgment interest at the applicable legal rate;

for all Court costs incurred in this litigation; and for such other relief, at law and in equity, both


                                                     52
            Case 5:19-cv-01481-JKP Document 1 Filed 12/23/19 Page 53 of 53


general and special, to which Plaintiffs may show themselves entitled to and to which the Court

believes them deserving.




                                                 Respectfully submitted,

                                                 ____/s/ Brett Reynolds______________
                                                 BRETT T. REYNOLDS
                                                 Federal Bar No. 19994
                                                 State Bar No. 16795500
                                                 btreynolds@btrlaw.com
                                                 BRETT REYNOLDS & ASSOCIATES, P.C.
                                                 1250 NE Loop 410, Suite 310
                                                 San Antonio, Texas 78209
                                                 (210) 805-9799 – Telephone
                                                 (210) 455-2434 – Facsimile
                                                 ATTORNEY FOR PLAINTIFF




                                                 53
